DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 2, 6, 8, 11, 20 are amended in the reply filed on 05/03/2022 is acknowledged.
Applicant’s arguments, see pp. 17-20, filed 05/03/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 103 rejections of 02/03/2022 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a substrate processing apparatus for processing a substrate comprising: a chamber defining an inner space configured to process a substrate; a vacuum chuck configured to support the substrate in the inner space; a pressure pump configured to regulate pressure in the inner space; and a top gas supply above the vacuum chuck, the top gas supply comprising a nozzle configured to inject a fluid into the chamber,
wherein the vacuum chuck comprises: a pedestal comprising a first surface configured to have the substrate mounted thereon, the pedestal having a first vacuum groove formed in the first surface and a first vacuum hole in fluid communication with the first vacuum groove, wherein the first vacuum groove and first vacuum hole form a vacuum passage configured to provide a vacuum pressure below the substrate, and the pedestal having a gas hole formed in the first surface and surrounding the first vacuum groove configured to transmit a bottom gas to the substrate; a heater in the pedestal, the heater being configured to generate heat; a vacuum pipe connected to the first vacuum hole; and a gas pipe connected to the gas hole.
However the prior art of record does not disclose wherein a diameter of the first vacuum hole is in a range of 2 to 3 micrometers, and a width of the first vacuum groove is in a range of 1.6 to 2.5 micrometers, as set in the present claims. The apparatus of Lei in view of van de Ven, White, Ishikawa fail to disclose the limitations above (see pertinent prior art below). Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5745331 (col. 6, lines 25-55), US 5177878 (Fig. 7, col. 10, 40-47), US 6179924 (col. 7, lines 1-15), US 5230741 (col. 3, lines 60-67, col. 4, lines 1-20), US 5133284 (col. 4, lines 25-40), US 20030173590 (para. [0056]), US 11145532 (col. 5, lines 45-67), US 20200070364 (para. [0088], [0090]) disclose vacuum chucks/pedestals with (much) larger vacuum groove and vacuum hole sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718